Citation Nr: 0322186	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from December 1939 to July 
1941 and September 1942 to May 1943.

Historically, a December 1943 rating decision denied service 
connection for an acquired psychiatric disorder.  Later that 
month, appellant was sent written notice of that adverse 
rating decision with his procedural and appellate rights, but 
he did not timely express disagreement with that rating 
decision.  By July 1985 and April 1991 decisions, the Board 
of Veterans' Appeals (Board) denied reopening of the 
psychiatric disorder service connection claim.  That April 
1991 Board decision represents the last final decision on 
said service connection issue.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

This matter came before the Board on appeal from a December 
1997 rating decision by the Montgomery, Alabama, Regional 
Office (RO), which, in effect, denied reopening of a claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  In September 1999, a videoconference 
hearing was held before the undersigned Board Member.  By a 
February 29, 2000 decision, the Board denied reopening of the 
psychiatric disorder service connection claim.  

Subsequently, appellant appealed that February 29, 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  During the pendency of that appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 
et. seq. (West 2002)) became law.  By a subsequent Order, the 
Court vacated said Board decision and remanded the case for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000.  

The Board subsequently attempted to undertake additional 
development on said appellate issue in August 2002, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  However, 
appellant did not respond to a subsequent February 2003 Board 
development letter.  Thereafter, however, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  


REMAND

It is reiterated that although pursuant to Board development 
regulations then in effect, the Board attempted to undertake 
additional development on said appellate issue, appellant did 
not subsequently respond to a subsequent February 2003 Board 
development letter.  However, due to procedural due process 
concerns as a result of the Federal Circuit's decision which 
partially invalidated the Board's development regulations, it 
is the Board's opinion that the RO should attempt to 
undertake the development cited in said February 2003 Board 
development letter.  Additionally, since it does not appear 
that the RO has expressly satisfied the Veterans Claims 
Assistance Act of 2000 requirement that VA notify the veteran 
as to which evidence was to be provided by the veteran, and 
which would be provided by VA, a remand of the case appears 
necessary for this procedural due process concern as well.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant 
through his attorney to provide 
additional, relevant psychiatric 
clinical records, if any, that he 
may have in his possession (not 
previously submitted for association 
with the claims folders), as well as 
the complete names and addresses of 
any physicians or medical facilities 
which provided such treatment.  

All available, actual clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of any such treatment should be 
obtained from any source identified 
by the appellant, including, but not 
limited to, the Birmingham, Alabama, 
VA Medical Center (particularly any 
records dated since the 1990's).  
See March 1998 Substantive Appeal 
and September 1999 hearing 
transcript.  To the extent the 
appellant's assistance is needed in 
determining any details for an 
informed request, his assistance 
should be requested as indicated.  
The appellant through his attorney 
should be provided release forms and 
requested to sign and return them 
for each non-VA health care provider 
identified.  In the event that 
records are unavailable, this should 
be noted in writing in the claims 
folders.  

2.  The RO should send appellant 
through his attorney adequate 
written notification as to the 
information and evidence necessary 
to substantiate the claim at issue, 
including which evidence is to be 
provided by the appellant, and which 
by VA.  See Quartuccio, supra.; and 
the Veterans Claims Assistance Act 
of 2000.  

3.  The RO should review any 
additional evidence submitted since 
the last Statement or Supplemental 
of the Case was issued and 
readjudicate said appellate issue of 
whether new and material evidence 
has been received to reopen a claim 
of entitlement to service connection 
for an acquired psychiatric 
disorder.  When the aforementioned 
development has been accomplished, 
to the extent the benefit sought is 
not granted, a supplemental 
statement of the case should be 
provided, and the case should be 
returned to the Board for further 
appellate consideration, to the 
extent such action is in order.  No 
action is required of the appellant 
until he is notified.  The Board 
intimates no outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


